DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/12/22 and 12/17/21.
	Applicant’s amendment to claims 1 and 18 is acknowledged.
	Claims 2, 6 and 7 are cancelled.
	Claims 1, 3-5 and 8-21 are pending and claims 3, 5, 14, 16 and 19 are withdrawn.
Claims 1, 4, 8-13, 15, 17, 18, 20 and 21 are subject to examination at this time.

Response to Arguments
	Regarding claims 1 and 18:
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant submits “Amended claim 1 comprises the feature according to which the conversion element is free of electrical connections. This means that the conversion element is an electrically inactive component, which is not intended for electrical operation. In particular, the conversion element comprises no electrical contact layers or connecting surfaces.”  (See Remarks at page 9)
In response, it is unclear how Applicant’s conversion element is “an electrically inactive component, which is not intended for electrical operation” since the conversion element is an electrical device.
The limitation “the conversion element is free of electrical connections” has at least two interpretations.  In a first interpretation, the conversion element is free of electrical connections such as an anode contact or cathode contact formed as a part of the conversion element.  In a second interpretation, the conversion element is free of electrical connections being made to it such as an external wire being coupled to anode contact or cathode contact.  The second interpretation does not preclude the conversion element from having an anode contact or cathode contact formed as a part of the conversion element, as long as there is no external wire being coupled to the anode contact or cathode contact.
One of ordinary skill in the art applying Baets optical pumping to Koike’s conversion element would not couple an external wire to the anode contact or cathode contact, such that “the conversion element is free of electrical connections” being made to it because:
(i)  Baets (of record) teaches optical pumping obviates the need for electrical connections in the disclosure “Since the LED in embodiments of the present invention is optically pumped, there is no need for electrodes between the LED and the waveguide as required for electrically pumping of the LED.” (e.g. para. [0009]);
(ii) McCann (of record) teaches “Optically pumped devices have the advantage of needing neither p-n junctions nor electrical contacts.”  (e.g. col 10, ln 59–67).

Moreover, one of ordinary skill in the art would apply Baets optical pumping to Koike’s conversion element having an anode contact or cathode contact formed as a part of the conversion element because:
(i)  Baets (of record) teaches “The device consumes low power, because no electric pumping of the LED is necessary.”  (e.g. para. [0092]); and
(i)  Schwach et al., US Publication No. 2006/0054905 A1, teaches a conversion element having an anode contact or cathode contact can be optically pumped, as set forth below in claim 1.

Applicant submits “Applicant disagrees, as it would frustrate the purpose of Koike to dispense with all electrical connections, such as the anode 70, the cathode 80 and the transparent conductive layer 60.”  (See Remarks at page 10)
As set forth below in the 35 USC 103 rejection, Schwach et al., US Publication No. 2006/0054905 A1, teaches a conversion element having an anode contact or cathode contact can be optically pumped.

Applicant submits “The light emitting device according to Baets, however, is explicitly intended to emit broadband electromagnetic radiation (see paragraph [0003] of Baets). Thus, it is not understandable why a person of ordinary skill in the art would consider Baets in order to arrive at a conversion element which is explicitly intended to only convert a pump radiation to a secondary radiation which simply has a longer wavelength than the pump radiation.”  (See Remarks at page 11)
Baets’ LED is not only intended to emit “broadband electromagnetic radiation” as characterized by the Applicant.  Baets teaches applying an optical pump to an LED with a primary radiation to emit a secondary radiation by conversion of the primary radiation into secondary radiation.  That is, Baets teaches using an optical pump to achieve a secondary radiation having a longer wavelength than the pump radiation as set forth below.

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sugara et al, US Publication No. 2002/0030197 A1, teaches a conversion element (see fig. 9) having an anode contact or cathode contact formed as a part of the conversion element can be optically pumped, para. [0105]. 
	Sampath et al, US Publication No. 2010/0276710 A1, teaches an optical pump or an electron beam are considered equivalent carrier injection pumps known in the art to cause the generation of electron and hole pairs that can recombine in the active region of the LED to produce light.  See para. [0113], para. [0116] – [0118].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4, 9-13, 15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., US Publication No. 2016/0056352 A1 (of record) in view of Fujikura et al., US Publication No. 2006/0273336 A1, JP 3614070 B2 (of record, see attached English machine translation), Tadatomo et al., US Publication No. 2004/0113166 A1 (of record), Baets, US Publication No. 2018/0239089 A1 (of record), McCann, US Patent No. 5,454,002 (of record) and Schwach et al., US Publication No. 2006/0054905 A1.

	Koike teaches:
	1.  Conversion element with (see fig. 6; also see figs. 5 and 12)
	- an active region(40) formed with a semiconductor material and comprising a plurality of barriers and quantum wells (e.g. barrier and quantum wells at para. [0754]), 
	- a plurality of second structural elements and third structural elements (e.g. In a first interpretation, the second structural element is 20 and the third structural element is 33.  In a second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10.) arranged on top of each other in separate planes on a side of the active region facing away from the [top surface of the active region]… 
	- an intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70) adjacent to the active region (40)…See Koike at para. [0001] – [0748], figs. 1-56.

Regarding claim 1:
	Koike does not expressly teach:
	- a plurality of first structural elements arranged on a top side of the conversion element,
	-  the plurality of first structural elements is formed in the active region
	- a plurality of second structural elements and third structural elements…facing away from the plurality of first structural elements, 
	- the first structural elements differ in their size from the second and/or third structural elements.

	In an analogous art, Fujikura taches:
	-  (see figs. 3, 11 and 12) a plurality of first structural elements (e.g. bores in layer 105) arranged on a top side of a conversion element,
	-  the plurality of first structural elements (e.g. bores in layer 105) is formed in the active region (105).  See Fujikura at para. [0160] – [0162], para. [0199] – [0206].

	One of ordinary skill in the art modifying the teachings of Koike with Fujikura to form plurality of first structural elements such as bores in the active layer, would form the “plurality of second structural elements and third structural elements…facing away from the plurality of first structural elements”, as recited in the claim.

	Koike further teaches the plurality of second and/or third structural elements have an average width (Xa in fig. 12) of 15 microns at para. [0578], [0587].
	Fujikura further teaches the plurality of first structural elements of bores have a diameter of 50 to 5000 nm = 0.05 to 5 microns.  See Fujikura at para. [0161].

	Thus, one of ordinary skill in the art modifying the teachings of Koike with Fujikura would form the first structural elements (e.g. bores diameter 0.05 to 5 microns) differ in their size from the second and/or third structural elements (e.g. average width Xa of 15 microns), as recited in the claim.

	Koike teaches the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70)  comprise n-type or p-type layers at para. [0133], [0136], [0137].
	Koike is silent wherein the intermediate region has a greater electronic bandgap than the active region.
	In an analogous art, JP 3614070 B2 teaches:
	“In the present invention, the n-type cladding layer 4 has a composition larger than the band gap energy of the active layer 5…When the n-type cladding layer is made of such AlGaN, it is preferable in terms of confinement of carriers in the active layer.”  See para. [0026]
	“In the present invention, the p-type cladding layer 6 is not particularly limited as long as it has a composition larger than the band gap energy of the active layer 5 and can confine carriers in the active layer 5…When the p-type cladding layer is made of such AlGaN, it is preferable in terms of confinement of carriers in the active layer.”  See para. [0032].

	It would have been obvious to one of ordinary skill in the art to form Koike’s intermediate region (e.g. n-type and p-type layer adjacent the active layer) to have a greater electronic bandgap than the active region because JP 3614070 B2 teaches this helps to confine carriers in the active layer.

In claim 1, the recitation “the first structural elements are coupling-out structures and the second and third structural elements are coupling-in structures or the first structural elements are coupling-in structures and the second and third structural elements are coupling-out structures” is considered a functional limitation.  
Since Koike and Fujikura teach first structural elements and second and third structural elements that are structures formed in the substrate and in the active region, respectively, in a manner substantially identical to Applicant’s fig. 1A and 2B, one of ordinary skill in the art would recognize Fujikura’s first structural elements are capable of being coupling-out structures and Koike’s second and third structural elements are capable of being coupling-in structures or Fujikura’s first structural elements are capable of being coupling-in structures and Koike’s second and third structural elements are capable of being coupling-out structures.
See MPEP 2112:
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).


	Furthermore, Fujikura teaches the first structural elements are coupling-out structures (e.g. improved light extraction efficiency) at Abstract and para. [0006]
While Koike is silent the second and third structural elements formed at the bottom of the substrate are coupling-in structures.  This function is taught in the prior art Tadatomo,
In an analogous art, Tadatomo, in fig 1, teaches second and third structural elements (1a, 10a) formed at the bottom of the substrate similar to Koike.  Tadatomo further teaches “Moreover, these concaves and convexs also function to lower the reflectance, in the perpendicular direction, of the interface of GaN group semiconductor layer/sapphire substrate. Thus, it is possible to suppress occurrence of a standing wave in the vertical direction, thereby to allow a large amount of light to enter the sapphire substrate, increase the amount of light to be extracted from the sapphire substrate, and enhance the light-extraction efficiency, particularly when extracting the light from the substrate side”.  See Tadamoto at para. [0062], also see para. [0057] – [0061].
Tadatomo’s disclosure that the convexities/concavities “allow a large amount of light to enter the sapphire substrate” teaches the second and third structural elements are coupling-in structures because “enter” teaches “coupling-in”.
	Thus, the combination of Koike and Fujikura teaches “the first structural elements are coupling-out structures and the second and third structural elements are coupling-in structures”, as recited in the claim.

	Koike is silent:
	…the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation with a longer wavelength than the pump radiation.

	
	In an analogous art, Baets teaches:
(see fig. 9)  a conversion element (LED 931) that is optically pumped (e.g. by pump source 901/902/903) during operation with a pump radiation which is a primary radiation (e.g. see fig. 14, 1320 nm) and emits secondary radiation see by conversion of the primary radiation into secondary radiation (e.g. see fig. 14, second radiation wavelengths on the x-axis) with a longer wavelength than the pump radiation (e.g. In fig. 14, the LED is pump radiation is 1320 nm and the secondary radiation has a longer wavelength between 1540-1660 on the x-axis.  Baets at EP 15182041 at page 19, lines 12-16 teaches “…a pumping laser at 1310 nm would result in a LED band covering between 1400 nm and 1700 nm.”)  See Baets at para. [0097], [0104], also see para. [0059].  Also see Baets at EP 15182041 at page 19, lines 12-16 for support for fig. 14 and teachings at page 2, line 15-30.
Baets further teaches (see fig. 9, para. [0097]) bonding (921) a pump source (901/902/903) to a conversion element (e.g. LED 931) obviates the need for electrical connections in the disclosure “Since the LED in embodiments of the present invention is optically pumped, there is no need for electrodes between the LED and the waveguide as required for electrically pumping of the LED.” (e.g. para. [0009])

In analogous art, McCann teaches “Optically pumped devices have the advantage of needing neither p-n junctions nor electrical contacts.”  See McCann at col 10, ln 59–67. 

	In analogous art, Schwach teaches a conversion element (see figs. 5-8 and 10) having an anode contact or cathode contact formed as a part of the conversion element can be optically pumped, para. [0064, [0071], [0074], [0075], [0079]. 

Based on the teachings of Baets, McCann and Schwach, one of ordinary skill in the art would apply Baets optical pumping to Koike’s conversion element having an anode contact or cathode contact formed as a part of the conversion element because:
 (i)  Schwach teaches a conversion element having an anode contact or cathode contact can be optically pumped.
(ii)  Baets teaches optical pumping has the advantage “The device consumes low power, because no electric pumping of the LED is necessary.”  (e.g. para. [0092]); and
	(iii)  McCann teaches “Optically pumped devices have the advantage of needing neither p-n junctions nor electrical contacts.”  (e.g. col 10, ln 59–67).

	One of ordinary skill in the art modifying applying Baets optical pumping to Koike’s conversion element would thus arrive at the claim limitation “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation with a longer wavelength than the pump radiation”.

	Koike further teaches:
4.  Conversion element according to claim 1 with 
	- a carrier which is formed with a radiation-transmissive material (e.g. para. [0132), wherein 
	- the plurality of second structural elements is arranged on an outer surface of the carrier facing the active region (e.g. From claim 1, with the second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10 in fig. 6.), and/or 
	- the plurality of third structural elements is arranged on an outer surface of the carrier facing away from the active region (e.g. From claim 1, with the second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10 in fig. 6.)

		Fujikura further teaches:
9.  Conversion element according to claim 1, in which the plurality of first structural elements is formed by V-defects (e.g. In figs. 11-12, the bores in the active layers 105 have a V-shape) in the active region.

	Fujikura further teaches:
10.  Conversion element according to claim 1, in which the plurality of first, second and/or third structural elements is formed by at least one etching process (e.g. see etching at para. [0219] – [0221])

	Koike further teaches:
	With the first interpretation in interpretation in claim 1, the second structural element is (20) and the third structural element is (33) in fig. 6.

11.  Conversion element according to claim 1, with a carrier, wherein the carrier is part of a growth substrate having a growth surface facing the active region for the active region (e.g. growth at para. [0004], [0137]), and the plurality of second structural elements (22) comprises a level surface (e.g. flat portions between convexities 22) having a plurality of elevations (e.g. convexities) disposed on the growth surface of the carrier facing the active region (40), fig. 6.

	Koike further teaches:
	With the second interpretation, the second structural element is (20+33) and the third structural element are convexities at bottom of (10) in fig. 6

12.  Conversion element according to claim 1, in which the plurality of third structural elements (e.g. convexities at bottom of 10) is formed by roughening the outer surface of the carrier facing away from the active region (e.g. roughened by etching or using a roller/mold at para. [0497], [0500], [0566]).

	In claim 12, the recitation of “formed by roughening” is considered a product-by-process limitation.  Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	
	Regarding claim 13:
	Koike teaches a conversion element according to claim 1, but is silent regarding a pump source.
Baets further teaches a radiation-emitting semiconductor device with 
a conversion element (LED 931), and
(see fig. 9) a pump source (901/902/903) which generates primary radiation (e.g. see fig. 14, 1320 nm) during operation, wherein 
the pump source (901/902/903) is mechanically connected to the conversion element (LED 931), 
in the active region of the conversion element the secondary radiation is generated upon excitation by the primary radiation (e.g. see para. [0092] and para. [0005])

One of ordinary skill in the art modifying the teachings of Koike with Baets to bond a pump to the LED would form “the plurality of first structural elements of the conversion element is arranged on the side of the active region facing the pump source, the plurality of first structural elements is arranged between the pump source and the plurality of second structural elements or third structural elements” because Baets teaches the pump source (901/902/903) is attached to the LED (931) such the active layers (e.g. “III-V stack”) of the LED faces the pump source and the substrate of the LED faces away from the pump source at para. [0097], fig. 9. 

	Baets further teaches:
15. Radiation-emitting semiconductor device according to claim 13, in which a connection area (921) is arranged directly between the conversion element (931) and the pump source (901/902/903) and mediates the mechanical connection between the conversion element and the pump source, para. [0097].

	Regarding claim 18:
	Koike, Fujikura, JP 3614070, Baets and Tadatomo teach the limitations as applied to claim 1 above
	In addition, one of ordinary skill in the art modifying the teachings of Koike with Fujikura would form the first structural elements (e.g. Fujikura’s bore diameter is 0.05 to 5 microns) have a smaller diameter than the second and/or third structural elements (e.g. Koike’s average width Xa is 15 microns), as recited in the claim.
	Koike further teaches:
20.  Conversion element according to claim 1, in which the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70) is formed with at least one of the following materials: GaN, InGaN, InAlGaN, (e.g. para. [0754], fig. 6, also see para. [0133], [0136])

	Koike further teaches:
21.  Conversion element according to claim 1, in which the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70)  comprises a first subarea and a second subarea, wherein the first subarea is formed from a nominally undoped GaN layer (e.g. 31) and the second subarea (e.g. 32) is formed from an n-doped GaN layer, para. [0754], fig. 6.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Fujikara because forming first structural elements in the active region can improve light extraction efficiency.  See Fujikara at Abstract and para. [0006].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of JP 3614070 B2 because to the intermediate region (e.g. n-type and p-type layer adjacent the active layer) to have a greater electronic bandgap than the active region because this helps to confine carriers in the active layer.  See JP 3614070 B2 at  para. [0026], [0032]
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Tadatomo to have the second and third structural elements function as coupling-in structures to increase the amount of light entering the substrate, thereby increasing light-extraction efficiency when extracting the light from the substrate side”.  See Tadatomo at para. [0062].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Baets because to apply a pump source to Koike’s LED such that “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation” because Baet’s teaches “The device consumes low power, because no electric pumping of the LED is necessary.”  (e.g. para. [0092]); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of McCann because an advantage of an optically pumped device is that electrical contacts are not needed.  See “McCann at col 10, ln 59–67. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Schwach because optical pumping can help recycle or reuse “lost” photons in the LED.   See Schwach at para. [0056], [0058].



	Claims 1, 4, 10-13, 15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., US Publication No. 2016/0056352 A1 (of record) in view of Kim et al. US Publication No. 2007/0200122 A1, JP 3614070 B2 (see attached English machine translation), Tadatomo et al., US Publication No. 2004/0113166 A1 (of record), Baets, US Publication No. 2018/0239089 A1 (of record), McCann, US Patent No. 5,454,002 (of record) and Schwach et al., US Publication No. 2006/0054905 A1.

	Koike teaches:
	1.  Conversion element with (see fig. 6; also see figs. 5 and 12)
	- an active region(40) formed with a semiconductor material and comprising a plurality of barriers and quantum wells (e.g. barrier and quantum wells at para. [0754]), 
	- a plurality of second structural elements and third structural elements (e.g. In a first interpretation, the second structural element is 20 and the third structural element is 33.  In a second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10.) arranged on top of each other in separate planes on a side of the active region facing away from the [top surface of the active region]… 
	- an intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70) adjacent to the active region (40)…See Koike at para. [0001] – [0748], figs. 1-56.

Regarding claim 1:
	Koike does not expressly teach:
	- a plurality of first structural elements arranged on a top side of the conversion element,
	-  the plurality of first structural elements is formed in the active region
	- a plurality of second structural elements and third structural elements…facing away from the plurality of first structural elements, 
	- the first structural elements differ in their size from the second and/or third structural elements.

	In an analogous art, Kim teaches:
	-  (see fig 2.) a plurality of first structural elements (e.g. grooves in layer 130) arranged on a top side of a conversion element,
	-  the plurality of first structural elements (e.g. grooves in layer 130) is formed in the active region (130).  See Kim at para. [0029] – [0039].

	One of ordinary skill in the art modifying the teachings of Koike with Kim to form plurality of first structural elements such as grooves in the active layer, would form the “plurality of second structural elements and third structural elements…facing away from the plurality of first structural elements”, as recited in the claim.

	Koike further teaches the plurality of second and/or third structural elements have an average width (Xa in fig. 12) of 15 microns at para. [0578], [0587].
	Kim further teaches the plurality of first structural elements of grooves have a width of 1-10 microns at para. [0038].

	Thus, one of ordinary skill in the art modifying the teachings of Koike with Kim would form the first structural elements (e.g. width of 1-10 microns) differ in their size from the second and/or third structural elements (e.g. average width Xa of 15 microns), as recited in the claim.

	Koike teaches the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70)  comprise n-type or p-type layers at para. [0133], [0136], [0137].
	Koike is silent wherein the intermediate region has a greater electronic bandgap than the active region.
	In an analogous art, JP 3614070 B2 teaches:
	“In the present invention, the n-type cladding layer 4 has a composition larger than the band gap energy of the active layer 5…When the n-type cladding layer is made of such AlGaN, it is preferable in terms of confinement of carriers in the active layer.”  See para. [0026]
	“In the present invention, the p-type cladding layer 6 is not particularly limited as long as it has a composition larger than the band gap energy of the active layer 5 and can confine carriers in the active layer 5…When the p-type cladding layer is made of such AlGaN, it is preferable in terms of confinement of carriers in the active layer.”  See para. [0032].

	It would have been obvious to one of ordinary skill in the art to form Koike’s intermediate region (e.g. n-type and p-type layer adjacent the active layer) to have a greater electronic bandgap than the active region because JP 3614070 B2 teaches this helps to confine carriers in the active layer.

In claim 1, the recitation “the first structural elements are coupling-out structures and the second and third structural elements are coupling-in structures or the first structural elements are coupling-in structures and the second and third structural elements are coupling-out structures” is considered a functional limitation.  
Since Koike and Kim teach first structural elements and second and third structural elements that are structures formed in the substrate and in the active region, respectively, in a manner substantially identical to Applicant’s fig. 1A and 2B, one of ordinary skill in the art would recognize Kim’s first structural elements are capable of being coupling-out structures and Koike’s second and third structural elements are capable of being coupling-in structures or Kim’s first structural elements are capable of being coupling-in structures and Koike’s second and third structural elements are capable of being coupling-out structures.
See MPEP 2112:
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and the prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).


	Furthermore, Kim teaches the first structural elements are coupling-out structures (e.g. improved light extraction efficiency) at Abstract and para. [0039]
While Koike is silent the second and third structural elements formed at the bottom of the substrate are coupling-in structures.  This function is taught in the prior art Tadatomo,
In an analogous art, Tadatomo, in fig 1, teaches second and third structural elements (1a, 10a) formed at the bottom of the substrate similar to Koike.  Tadatomo further teaches “Moreover, these concaves and convexs also function to lower the reflectance, in the perpendicular direction, of the interface of GaN group semiconductor layer/sapphire substrate. Thus, it is possible to suppress occurrence of a standing wave in the vertical direction, thereby to allow a large amount of light to enter the sapphire substrate, increase the amount of light to be extracted from the sapphire substrate, and enhance the light-extraction efficiency, particularly when extracting the light from the substrate side”.  See Tadamoto at para. [0062], also see para. [0057] – [0061].
Tadatomo’s disclosure that the convexities/concavities “allow a large amount of light to enter the sapphire substrate” teaches the second and third structural elements are coupling-in structures because “enter” teaches “coupling-in”.
	Thus, the combination of Koike and Kim teaches “the first structural elements are coupling-out structures and the second and third structural elements are coupling-in structures”, as recited in the claim.

	Koike is silent:
	…the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation with a longer wavelength than the pump radiation.
	
	In an analogous art, Baets teaches:
(see fig. 9)  a conversion element (LED 931) that is optically pumped (e.g. by pump source 901/902/903) during operation with a pump radiation which is a primary radiation (e.g. see fig. 14, 1320 nm) and emits secondary radiation see by conversion of the primary radiation into secondary radiation (e.g. see fig. 14, second radiation wavelengths on the x-axis) with a longer wavelength than the pump radiation (e.g. In fig. 14, the LED is pump radiation is 1320 nm and the secondary radiation has a longer wavelength between 1540-1660 on the x-axis.  Baets at EP 15182041 at page 19, lines 12-16 teaches “…a pumping laser at 1310 nm would result in a LED band covering between 1400 nm and 1700 nm.”)  See Baets at para. [0097], [0104], also see para. [0059].  Also see Baets at EP 15182041 at page 19, lines 12-16 for support for fig. 14 and teachings at page 2, line 15-30.
Baets further teaches (see fig. 9, para. [0097]) bonding (921) a pump source (901/902/903) to a conversion element (e.g. LED 931) obviates the need for electrical connections in the disclosure “Since the LED in embodiments of the present invention is optically pumped, there is no need for electrodes between the LED and the waveguide as required for electrically pumping of the LED.” (e.g. para. [0009])

In analogous art, McCann teaches “Optically pumped devices have the advantage of needing neither p-n junctions nor electrical contacts.”  See McCann at col 10, ln 59–67. 

	In analogous art, Schwach teaches a conversion element (see figs. 5-8 and 10) having an anode contact or cathode contact formed as a part of the conversion element can be optically pumped, para. [0064, [0071], [0074], [0075], [0079]. 

Based on the teachings of Baets, McCann and Schwach, one of ordinary skill in the art would apply Baets optical pumping to Koike’s conversion element having an anode contact or cathode contact formed as a part of the conversion element because:
 (i)  Schwach teaches a conversion element having an anode contact or cathode contact formed as a part of the conversion element can be optically pumped.
(ii)  Baets teaches optical pumping has the advantage “The device consumes low power, because no electric pumping of the LED is necessary.”  (e.g. para. [0092]); and
	(iii)  McCann teaches “Optically pumped devices have the advantage of needing neither p-n junctions nor electrical contacts.”  (e.g. col 10, ln 59–67).

	One of ordinary skill in the art modifying applying Baets optical pumping to Koike’s conversion element would thus arrive at the claim limitation “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation with a longer wavelength than the pump radiation”.

	Koike further teaches:
4.  Conversion element according to claim 1 with 
	- a carrier which is formed with a radiation-transmissive material (e.g. para. [0132), wherein 
	- the plurality of second structural elements is arranged on an outer surface of the carrier facing the active region (e.g. From claim 1, with the second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10 in fig. 6.), and/or 
	- the plurality of third structural elements is arranged on an outer surface of the carrier facing away from the active region (e.g. From claim 1, with the second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10 in fig. 6.)

	Kim further teaches:
10.  Conversion element according to claim 1, in which the plurality of first, second and/or third structural elements is formed by at least one etching process (e.g. see etching at para. [0044] – [0045]).

	Koike further teaches:
	With the first interpretation in interpretation in claim 1, the second structural element is 20 and the third structural element is 33 in fig. 6.

11.  Conversion element according to claim 1, with a carrier, wherein the carrier is part of a growth substrate having a growth surface facing the active region for the active region (e.g. growth at para. [0004], [0137]), and the plurality of second structural elements (22) comprises a level surface (e.g. flat portions between convexities 22) having a plurality of elevations (e.g. convexities) disposed on the growth surface of the carrier facing the active region (40), fig. 6.

	Koike further teaches:
	With the second interpretation, the second structural element is 20+33 and the third structural element are convexities at bottom of 10 in fig. 6

12.  Conversion element according to claim 1, in which the plurality of third structural elements (e.g. convexities at bottom of 10) is formed by roughening the outer surface of the carrier facing away from the active region (e.g. roughened by etching or using a roller/mold at para. [0497], [0500], [0566]).

	In claim 12, the recitation of “formed by roughening” is considered a product-by-process limitation.  Referring to MPEP 2113, Product-by-Process Claims:  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	
	Regarding claim 13:
	Koike teaches a conversion element according to claim 1, but is silent regarding a pump source.
Baets further teaches a radiation-emitting semiconductor device with 
a conversion element (LED 931), and
(see fig. 9) a pump source (901/902/903) which generates primary radiation (e.g. see fig. 14, 1320 nm) during operation, wherein 
the pump source (901/902/903) is mechanically connected to the conversion element (LED 931), 
in the active region of the conversion element the secondary radiation is generated upon excitation by the primary radiation (e.g. see para. [0092] and para. [0005])

One of ordinary skill in the art modifying the teachings of Koike with Baets to bond a pump to the LED would form “the plurality of first structural elements of the conversion element is arranged on the side of the active region facing the pump source, the plurality of first structural elements is arranged between the pump source and the plurality of second structural elements or third structural elements” because Baets teaches the pump source (901/902/903) is attached to the LED (931) such the active layers (e.g. “III-V stack”) of the LED faces the pump source and the substrate of the LED faces away from the pump source at para. [0097], fig. 9. 

	Baets further teaches:
15. Radiation-emitting semiconductor device according to claim 13, in which a connection area (921) is arranged directly between the conversion element (931) and the pump source (901/902/903) and mediates the mechanical connection between the conversion element and the pump source, para. [0097].

	Regarding claim 18:
	Koike, Kim, JP 3614070, Tadatomo, Baets, McCann and Schwach teach the limitations as applied to claim 1 above
	In addition, one of ordinary skill in the art modifying the teachings of Koike with Kim would form the first structural elements (e.g. Kim’s groove width is 1-10 microns) have a smaller diameter than the second and/or third structural elements (e.g. Koike’s average width Xa is 15 microns), as recited in the claim.

	Koike further teaches:
20.  Conversion element according to claim 1, in which the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70) is formed with at least one of the following materials: GaN, InGaN, InAlGaN, (e.g. para. [0754], fig. 6, also see para. [0133], [0136])

	

	Koike further teaches:
21.  Conversion element according to claim 1, in which the intermediate region (31 and/or 32 and/or 50 and/or 60 and/or 70)  comprises a first subarea and a second subarea, wherein the first subarea is formed from a nominally undoped GaN layer (e.g. 31) and the second subarea (e.g. 32) is formed from an n-doped GaN layer, para. [0754], fig. 6.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Kim because forming first structural elements in the active region can improve light extraction efficiency.  See Kim at Abstract and para. [0039].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of JP 3614070 B2 because to the intermediate region (e.g. n-type and p-type layer adjacent the active layer) to have a greater electronic bandgap than the active region because this helps to confine carriers in the active layer.  See JP 3614070 B2 at  para. [0026], [0032]
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Tadatomo to have the second and third structural elements function as coupling-in structures to increase the amount of light entering the substrate, thereby increasing light-extraction efficiency when extracting the light from the substrate side”.  See Tadatomo at para. [0062].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Baets because to apply a pump source to Koike’s LED such that “the conversion element is optically pumped during operation with a pump radiation which is a primary radiation and emits secondary radiation by conversion of the primary radiation into secondary radiation” because Baet’s teaches “The device consumes low power, because no electric pumping of the LED is necessary.”  (e.g. para. [0092]); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of McCann because an advantage of an optically pumped device is that electrical contacts are not needed.  See “McCann at col 10, ln 59–67. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Schwach because optical pumping can help recycle or reuse “lost” photons in the LED.   See Schwach at para. [0056], [0058].


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Fujikura, JP 3614070, Tadatomo, Baets, McCann and Schwach, as applied to claim 1 above, in view of Kikuchi et al., US Publication No. 2010/028998 A1 (of record)

Regarding claims 8 and 17:
	Koike, Fujikura, JP 3614070, Tadatomo, Baets, McCann and Schwach teach all the limitations of claim 1 above, and Koike further teaches the active region comprises barrier layers and quantum wells at para. [0754].
	o
However, Koike does not expressly teach the number of quantum well such as 10 quantum wells or at least 35 quantum wells.
	In an analogous art, Kikuchi teaches “…the number of the pairs of structural units constituting the multiple quantum well structure is preferably not less than 3 pairs and not more than 40 pairs. Even when only one well layer 5b according to the present invention is provided, the well layer 5b can emit multiwavelength light; however, in order to obtain emission of light with more excellent color rendering properties, the number of the pairs of structural units is preferably not less than 4.”  See Kikuchi at para. [0048], fig. 1.
Kikuchi discloses a range that overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
	Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Kikuchi teaches the number of pairs of quantum well layers and barrier layers is a result effective variable “to obtain emission of light with more excellent color rendering properties”.    Thus, it would have been obvious to one having ordinary skill in the art to form “the number of quantum well such as 10 quantum wells or at least 35 quantum wells”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:
In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Kikuchi because a higher number of quantum well layers may be used “to obtain emission of light with more excellent color rendering properties”.  See Kikuchi at para. [0048].


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Kim, JP 3614070, Tadatomo, Baets, McCann and Schwach, as applied to claim 1 above, in view of Kikuchi et al., US Publication No. 2010/028998 A1 (of record)

Regarding claims 8 and 17:
	Koike, Kim, JP 3614070, Tadatomo, Baets, McCann and Schwach teach all the limitations of claim 1 above, and Koike further teaches the active region comprises barrier layers and quantum wells at para. [0754].
	o
However, Koike does not expressly teach the number of quantum well such as 10 quantum wells or at least 35 quantum wells.
	In an analogous art, Kikuchi teaches “…the number of the pairs of structural units constituting the multiple quantum well structure is preferably not less than 3 pairs and not more than 40 pairs. Even when only one well layer 5b according to the present invention is provided, the well layer 5b can emit multiwavelength light; however, in order to obtain emission of light with more excellent color rendering properties, the number of the pairs of structural units is preferably not less than 4.”  See Kikuchi at para. [0048], fig. 1.
Kikuchi discloses a range that overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
	Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Kikuchi teaches the number of pairs of quantum well layers and barrier layers is a result effective variable “to obtain emission of light with more excellent color rendering properties”.    Thus, it would have been obvious to one having ordinary skill in the art to form “the number of quantum well such as 10 quantum wells or at least 35 quantum wells”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:
In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  (Emphasis added.)
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Koike with the teachings of Kikuchi because a higher number of quantum well layers may be used “to obtain emission of light with more excellent color rendering properties”.  See Kikuchi at para. [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
5 July 2022